Citation Nr: 1721784	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a left superficial peroneal nerve disability as a result of complications of left ankle surgery performed by VA in November 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In June 2012, the Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In June 2016 the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in September 2014, when the Board denied the appeal for entitlement to compensation benefits for peroneal nerve injury resulting from left ankle surgery, claimed under 38 U.S.C.A. § 1151.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in June 2015 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The case was then remanded by the Board in November 2015 with instructions to schedule the appeal for a Board hearing, as requested by the Veteran.  As noted, the Board hearing was held in June 2016.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 2016, the Board sought an outside Independent Medical Opinion (IME) on the question of whether the Veteran's left superficial peroneal nerve disability as a result of complications of surgery was due to carelessness or negligence or an unforeseen event, in accordance with 38 U.S.C.A. § 1151.  The opinion was received in April 2017 and a copy was furnished to the Veteran and his representative.  The Veteran's representative reviewed the opinion and submitted a response in May 2017.  The Board has considered all of the arguments and evidence presented in rendering the decision below.


FINDING OF FACT

The Veteran's superficial peroneal nerve injury is not shown to have been caused by carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA or the surgeon, or to have been caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for superficial peroneal nerve injury due to left ankle surgery performed at a VA facility have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in January 2012.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the VA treatment facility where the surgery at issue was performed.  

An expert medical opinion was obtained with respect to the Veteran's claim in January 2012 and the Veteran has also furnished medical opinions on the matter which have been considered in the decision rendered below.  The Board also obtained a second expert, independent medical opinion in April 2017.  There is no argument or indication that these opinions are inadequate.   

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

38 U.S.C.A. § 1151 Claim

The Veteran asserts that he has suffered a disability of the left leg, identified as a superficial peroneal nerve injury, as a result of surgery done on his left ankle in 2009.  He cites symptoms of chronic pain from just below the knees to his toes, instability in walking, and altered gait.  (See Third Party Correspondence, received 12/30/2011, p. 1.)

A veteran who suffers disability or death resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability or death was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 
705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled or died as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability or death, as shown by comparing the veteran's condition before and after the VA medical care in question. 38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability or death must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of the disability must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical or surgical treatment.  38 U.S.C.A. § 1151(a)(1)(A).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability; it must be shown that the medical or surgical treatment caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical or surgical treatment without the veteran's informed consent.  Id.  

Alternatively, the proximate cause of the disability may be an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  

Thus, 38 U.S.C.A. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

A Veteran bears the evidentiary burden to present and support all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence (equipoise).  Id. at 1287; see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

The Veteran's surgery was performed in November 2009, a reconstruction of the torn left ankle ligament with a tendon graft.  (See Virtual VA, CAPRI, received 06/11/12, pp. 33-43.)  The Veteran signed an informed consent document which listed the procedure to be performed, the expected benefits, the alternatives, and the known risks of the procedure.  The known risks were listed as infection that may require antibiotics and/or further surgery, nerve or blood vessel injury with possible excessive bleeding, temporary or permanent numbness/weakness of the extremity, deep vein thrombosis with embolism and death, unsightly or painful scar, unexpected change in procedure at time of surgery, and less than complete recovery of normal function or pain relief.  (See Medical Treatment Record, received 04/23/2012, p. 3.)

VA obtained a medical opinion on the matter in January 2012. The doctor noted that the Veteran developed a post-operative neuroma of the left superficial peroneal nerve and offered the opinion that it was less likely than not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The basis for the opinion was the fact that injury to the superficial peroneal nerve is a well-known complication of ankle surgery.  (See Correspondence, received 01/27/2012, p. 2.)

A statement submitted in April 2012 by the chief of surgery at the Togus VA Medical Center discussed the Veteran's left ankle surgery and subsequent symptoms.  Specifically, the surgeon stated that the superficial peroneal nerve was partially lacerated during the surgery which has caused permanent pain and numbness on the lateral and dorsal aspect of the foot.  "This is a relatively common injury in this type of surgical procedure."  (See Medical Treatment Record, received 04/06/2012, p. 1.)

The Veteran has asserted his belief that the surgeon should have exercised greater care during the surgery so as not to cut the nerve and that he did not exhibit the proper level of skill to prevent the injury from occurring.  The Veteran's representative noted that the surgeon is no longer employed by VA "as many other Veterans suffered the same injury" during surgery with that provider including the individual agent of the service organization assisting the Veteran.  (See Notice of Disagreement, received 04/06/2012, p. 1.)

At the DRO hearing in June 2012, the Veteran testified that he had surgery at the VA Medical Center in Togus in 2009 and was sent home in a cam walking boot.  The Veteran testified that prior to the surgery he didn't hear a lot of information about the side effects of the surgery and certainly did not hear about nerve damage.  Rather, the surgeon told him that he would be 100 percent better because he was the best surgeon.  He did remember being told he could die on the table due to anesthesia but not being told about nerve damage, although he did admit to signing a paper, which he didn't read completely.  He and his wife had agreed at the time that the surgeon was very arrogant, in particular for asserting that he was 100 percent or even 110 percent in his work.  He reiterated that he signed the consent form but didn't read "the full paper" because he felt did not have to and should be able to trust his doctor.  (See Hearing Testimony, received 6/12/2012, pp. 2-6.)

A February 2013 evaluation by a surgical podiatrist found that the basis for the Veteran's left ankle surgery - instability - was successfully addressed by the surgery, but the Veteran had a major complication due to transection of the nerves during the surgery.  The provider noted that there was an inherent risk of neurological injury as a postoperative complication of the type of ankle surgery performed, especially because each individual's anatomic nerve distribution is different and a slight deviation could move the nerve closer to the incision site.  
It was the provider's opinion that the surgeon had injured or transected the lateral dorsal cutaneous branch of the superficial peroneal nerve during his lateral ankle reconstruction procedure.  (See Medical Treatment Record, received 03/12/2013,
p. 4.)

An April 2013 adverse event conference discussed the post-surgery residuals with the Veteran and the hospital staff.  The written summary of that meeting discussed the fact that the Veteran's left ankle instability was corrected but he had debilitating nerve-related pain as a result of the injury to the intermediate dorsal cutaneous and lateral dorsal cutaneous nerves.  The report concluded that the incisional approach chosen by the surgeon was acceptable but may have increased the likelihood of a nerve injury, especially as there had been an increase in that type of nerve injury with respect to that particular surgeon.  (See Medical Treatment Record, 04/15/2013, p. 1.) 

The JMR issued in June 2015 provided two reasons for remanding the matter to the Board.  First, the Court noted that the Board had found that the Veteran had canceled his hearing in January 2013, although the basis for so finding was unclear, as was the question of whether the Veteran was properly notified.  (See CAVC Decision, received 06/23/2015, p. 3.)  Second, the JMR determined that it was not clear how the expert opinion statement that injury to the superficial peroneal nerve was a well-known complication of surgery addressed the question of whether VA was at fault, and that it pertained only to the question of whether it was reasonably foreseeable.  (p. 4.)  The JMR directed that the Board should consider obtaining a new or clarified opinion on VA fault on remand.  The Board was also directed to specifically address whether any opinion had explicitly offered a conclusion on VA's failure to exercise the degree of care expected, "rather than simply having no opinion either way on the matter of VA fault."  (p. 5.) 

At the June 2016 Board hearing, the Veteran testified that he had undergone surgery on his left ankle in November 2009 and as a result had developed pain and numbness in the lateral and dorsal aspect of his foot.  (See Hearing Testimony, received 07/22/2016, p. 3.)  He stated that he had been told about side effects of his surgery prior to surgery, but not about the possibility of nerve damage.  (p. 4.)  He had not been very impressed with the surgeon who operated on him, finding him disheveled and not very personable.  (p. 5.)  After surgery, he was sent home wearing a walking boot or cam boot.  He reported slipping on the floor in Wal-Mart and striking his foot against a candy display, although he was advised by a surgeon that this would not have damaged his foot while wearing the boot because it kept the foot straight.  (p. 5.)  He reported experiencing pain in his foot from the day of surgery, with numbness and tingling and hypersensitivity as well, and burning running up the left side of his leg towards his knee.  (p. 6.)  His ankle gave out going downstairs and the area of the incision was painful with bending of the ankle.  (p. 6.)  He had spoken with other medical personnel about his surgery and was advised by one doctor that the procedure he underwent was the older way of doing it and that the newer version should have been done instead.  (p. 7.)  He had been told that some of the foot drop could be resolved with another surgery, but he was reluctant to have another operation after the outcome of the first one.  (p. 7.)  The Veteran reported the effect on his daily life was significant because he didn't know when he was going to fall down because of his foot giving out, because of the burning and pain, and because of the hypersensitivity to touch.  (p. 8.)  Prior to the surgery, he had suffered from foot drop and pain, but had not had burning or tingling.  (p. 9.)  He had been told by several doctors that his surgery was not a success but none of them wanted to put any opinions in writing because they didn't want to get involved.  (p. 10.)  

The Veteran's representative provided a closing statement and discussed the adverse event meeting in April 2013 with the Veteran and the chief of staff and the director of the VA Medical Center.  (p. 11.)  At that meeting, a consultant from Boston who had reviewed all of the records of procedures by the surgeon who operated on the Veteran and noted that out of more than 160 operations, 50 of them required adverse even disclosure meetings.  (p. 11.)  The representative cited specific statements from the consultant's report, including one that stated the incision approach chosen by the surgeon was an acceptable type of surgery but may have increased the likeliness of nerve injury, and that there was an increase of this type of nerve injury associated with this specific surgeon's procedures.  (p. 12.)  The Veteran also stated that he had been following the doctor who performed the surgery and that he had gone from VA to a hospital in Portland, Maine, and from there to New York.  (p. 13.)  He had not lasted long in any place and the Veteran did not expect him to do so in the future because he was a professional that was not being very professional.  (p. 13.)

In April 2017, the Board obtained an expert medical opinion to address any inadequacies in the existing medical evidence.  (See Correspondence, received 04/21/2017, p. 4.)  The medical expert was an orthopedic surgeon and professor at Virginia Commonwealth University who offered an opinion after reviewing the entire claims file.  The expert stated that the surgeon had presented a reasonable surgical option for the Veteran's chronic left ankle instability.  (p. 4.)  The Veteran signed the informed consent to surgery which listed nerve injury as a potential complication, admittedly without reading the document first.  (p. 4.)  The expert noted the Veteran's evaluation in February 2013 where the Veteran had a stable ankle on examination, representing a successful surgery with regard to resolving the instability.  The examining physicians at that time had also identified the Veteran as having an injury to the dorsal intermediate branch of the superficial sensory nerve, localized to the area of the incision and likely occurring at the time of the surgery.  The medical expert concurred with that conclusion.  The expert stated that, as shown in medical literature, nerve injury was one of the most common complications of lateral ligament repair, with this complication occurring up to 
19 percent of the time.  The Veteran's surgeon had chosen a well-established procedure to perform the operation.  There was no indication in the record of any "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the surgeon or VA" with respect to the intra-operative nerve injury.  (p. 4.)  The expert was unable to comment as to any increased rates of complication with the Veteran's surgeon because he had only been provided with the information relative to the Veteran's situation and no other data.  (p. 5.)  [The Board notes that the expert refers to the Veteran as first complaining of numbness and tingling in his foot in December 2016, and concludes that this represents an obvious typo, with December 2009 having been meant, as indicated by the chronological nature of the discussion as well as the clear facts of the case.]


Analysis

After considering all of the evidence of record, to include that set forth above, the Board finds that a grant of VA benefits under 38 U.S.C.A. § 1151 for injury of the superficial peroneal nerve is not warranted.  A claim of entitlement under 38 U.S.C.A. § 1151 has three required elements: (1) additional disability, (2) caused by the VA treatment or procedure, and (3) proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA, or by an event not reasonably foreseeable.

In this instance, the element of an additional disability is clearly established.  The Veteran had instability and some foot drop and pain in the left ankle prior to his surgery in November 2009.  After the surgery performed in November 2009, the Veteran has experienced severe pain, burning, tingling, numbness, and hypersensitivity to touch in the left foot, ankle, and lower leg.  There is no room for debate as to whether additional disability has been shown because the evidence shows such.

In addition, the element with respect to the additional disability being the result of the VA treatment or procedure is also clearly established.  The Veteran has testified that his symptoms began on "day one" after the surgery and have continued throughout.  The Veteran's testimony is corroborated by a statement submitted in April 2012 by the chief surgeon at the VA Medical Center stated that the injury to the nerve was "unequivocally" due to the surgical procedure in November 2009.  (See Medical Treatment, received 04/06/2012, p. 1)  Although there was a question at some time in the past regarding the Veteran's having injured himself slipping on a wet floor at Wal-Mart while wearing the cam boot, the April 2012 is sufficient to establish the second element noted above.

It is the third element of proximate cause which is the critical one in this instance.  First, the Board notes that the question of whether the nerve injury was caused by an event which was not reasonably foreseeable is easily resolved.  The informed consent document signed by the Veteran prior to surgery lists nerve injury and a painful scar as two potential residuals of the procedure.  See McNair v. Shinseki, 
25 Vet. App. 98, 107 (2013) (noting informed consent may be found "if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk").  Here, the Veteran had instability of the left ankle prior to the November 2009 surgery, which was recommended.  In addition, the April 2017 IME noted that such a nerve injury is a complication of this surgery which can occur up to 19 percent of the time.  As pre-operative notes are not available, it is unclear whether the Veteran did or did not specifically discuss the risk of nerve injury with any medical providers prior to the surgery.  In either case, the Board finds this was not an event which was not reasonably foreseeable as it was listed in the consent forms signed by the Veteran and in the supplemental information noted in the IME.

The Veteran's claim in this case has centered primarily on the issue of whether the surgeon demonstrated carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in performing the surgery.  Based on all of the relevant evidence, the Board finds that he did not do so.  Initially, the Board notes that the opinion of the surgical podiatrist in February 2013 and the IME in April 2017 both describe the recommendation of surgery to correct the Veteran's left ankle instability and pain to have been appropriate and within medical standards.  Indeed, both describe the procedure as having been a success in correcting the Veteran's problem of instability, even while acknowledging the resulting complication of nerve injury.

With respect to whether there was fault on the part of VA or the surgeon, the Board finds that the preponderance of the evidence is against such a finding.  In this regard, the majority of the medical providers who have made statements with respect to this case have found that the risk of a nerve injury was inherent in the surgery performed.  None have described the nerve injury as resulting from fault on the part of VA or the surgeon.  The April 2017 IME specifically stated that there was no indication in the record of any "carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the surgeon or VA" with respect to the intra-operative nerve injury.  There is no medical opinion to the contrary, and the level of skill and judgment to be exercised by a surgeon in this instance is a question which clearly requires a competent medical evidence, that is, one by someone who is qualified through education, training, or experience.  While the Veteran and his representative clearly feel that there was carelessness or negligence or lack of proper skill, the record does not reflect do not have the level of education, training, or experience to offer competent medical evidence on this matter.  As such, the Board finds they are not probative on this point and lack weight.

The Board has considered the questions regarding the specific surgical procedure used in this matter.  The Veteran stated that he had been told by another doctor that the procedure was an older one and that the newer version would have been more appropriate.  However, the evidence in this case which is specific to the type of surgical procedure used has not found fault with the choice.  The April 2013 adverse event conference stated that the incisional approach was acceptable, and the April 2017 independent medical opinion described the incisional approach as "well-established" and noted that the physician "presented a reasonable surgical option for persistent chronic instability."  The Board notes that the request for the opinion had included a question about the significance, if any, of the incisional approach by the Veteran as to whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  (See Correspondence, received 10/14/2016, p. 2.)  The expert responded by stating that there was nothing in the record to indicate any of these things, which would necessarily include the incisional approach for the surgery.  Thus, while it may, as the adverse event conference report stated, have increased the likelihood of a nerve injury, it was not an inappropriate choice indicative of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  

Finally, the Board must address the question of the performance record of the Veteran's surgeon, which has been cited by both the Veteran and his representative.  Specifically, they have both asserted that the surgeon in this instance had a high number of peroneal nerve injuries resulting from this surgery, including in the case of one of the representatives assisting the Veteran.  The adverse event conference in April 2013 noted an increase in that type of injury with respect to that particular surgeon.  However, it is unclear whether that is indicative of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault.  Indeed, it is unclear based on that April 2013 report whether the increase in the surgeon's adverse outcomes was relative to his prior levels of performance, or relative to others at the hospital, or relative to the field of surgery in general.  The April 2017 independent medical opinion noted the frequency of this type of injury from this type of surgery as being up to 19 percent of cases, and it is unclear how the surgeon's performance measures in comparison to that figure.  

The April 2017 independent medical opinion was unable to render an opinion as to whether the surgeon in this instance had increased rates of nerve injury beyond the reasonable standard because he did not have access to the provider's file.  The Board notes that the April 2013 adverse event conference, while describing an increase in injuries and even, as reported at hearing by the representative, listing as many as 50 adverse event conferences being held on surgeries performed by the surgeon, did not find that this was unreasonable.  As the record does not indicate whether all of the surgeries in question were the same as that performed on the Veteran or other, more inherently risky procedures, the number of adverse event conferences only demonstrates the number of adverse events that occurred and does not point to any specific cause, to include carelessness or lack of proper skill on the part of the surgeon.

After considering all of the evidence regarding the specific surgeon in this instance, the Board concludes that the evidence is weighs against a finding that the Veteran's specific nerve injury was the result of carelessness, negligence, lack of proper skill, error in judgment or other similar instance of fault.  Even if such elements were shown with respect to other surgeries performed by the surgeon, this has not been demonstrated in this case.  See 38 C.F.R. § 19.7(a) ("Decisions of the Board are based on a review of the entire record."); see also 38 C.F.R. § 20.1303 ("Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.").  The Veteran has the responsibility to present and support a claim for benefits as to the elements.  

The Board is not unsympathetic to the significant impact this nerve injury has had on the Veteran or to his ongoing pain.  The Board also understands the Veteran's feelings towards the surgeon of record and the natural resentment about a perceived lack of professionalism.  However, the determination in this matter rests on application of the existing legal standard to the facts of the case, and, as a result, the Veteran's claim is denied.  The preponderance of the evidence is against an award of compensation under § 1151; as such, the benefit of the doubt standard is not applicable here.  38 U.S.C.A. § 5107(b).


ORDER

VA compensation benefits under 38 U.S.C.A. § 1151 for superficial peroneal nerve injury as a result of left ankle surgery performed at a VA facility is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


